DETAILED ACTION
Elections/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A, as illustrated in figures 6 and 7, which includes the first simplified circuit diagram having a movement indicator actuator, a trigger switch, at least one light source, at least one power source, an on/off switch, and wiring;
Species B, as illustrated in figure 8, which includes the second example circuit diagram having a movement indicator actuator, a trigger switch representing the three wire negative-positive-negative inductive proximity sensor, at least one light source, at least one power source, the on/off switch, and wiring;
Species C, as illustrated in figure 9, which includes the third example circuit diagram having a movement indicator actuator, a trigger switch representing the three wire negative-positive-negative inductive proximity switch, at least one light source, at least one power source, an on/off switch, wiring, and a positive-negative-positive transistor;
Species D, as illustrated in figure 10, which includes the fourth example circuit diagram having a movement indicator actuator, a trigger switch representing a latching---or bi-stable---reed switch, at least one light source, at least one power source, an on/off switch, and wiring;
Species E, as illustrated in figure 11, which includes the fifth example circuit diagram having a movement indicator actuator, a trigger switch, at least one light source, at least one power source, an on/off switch, wiring, and a resistor;
Species F, as illustrated in figure 12, which includes the sixth example circuit diagram having a movement indicator actuator being a mechanical feature; a trigger switch, at least one light source, a power source, an on/off switch, the wiring, and a resistor; and
Species G, as illustrated in figure 13, which includes the seventh example circuit diagram having a movement indicator actuator, a trigger switch, at least one light source, at least one power source, the on/off switch, wiring, and at least one sound source.

The species are independent or distinct because:
Species B-G include at least one non-obvious limitation that is not present in Species A;
Species B includes a trigger switch representing the three wire negative-positive-negative inductive proximity sensor, while Species A and D-G do not include this limitation, and Species C includes a same trigger switch as Species B but with the addition of a positive-negative-positive transistor;
Species D includes a trigger switch representing a latching or a bi-stable reed switch, while the remaining species do not include this type of trigger switch;
Species E includes a resistor, while Species A-D and G do not include a resistor, and Species F includes a resistor but with the addition of a movement indicator actuator being a mechanical feature;
Species F includes a movement indicator actuator being a mechanical feature, while the remaining species do not include a movement indicator actuator being a mechanical feature; and
Species G includes at least one sound source, while the remaining species do not include at least one sound source.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-7, 10-11,and 14-18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
--the species or groupings of patentably indistinct species have acquired a separate status in the
art in view of their different classification;
--the species or groupings of patentably indistinct species have acquired a separate status in the
art due to their recognized divergent subject matter; and/or
--the species or groupings of patentably indistinct species require a different field of search (e.g.,
searching different classes/subclasses or electronic resources, or employing different search strategies or
search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made to the Applicant or to the Applicant’s attorney of record.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 7:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B./
Examiner, Art Unit 3647


/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647